*1105MEMORANDUM OF DECISION.
Hubert Isaac has appealed from the decision of the Workers’ Compensation Commission upon the Petition for Review of Incapacity filed by Isaac’s employer. The Commissioner reduced total incapacity to a partial incapacity of 60 percent and ordered payment of compensation reduced accordingly. Neither party requested findings of fact.
In the absence of a request for findings of fact, we must assume that the Commissioner made those findings that are necessary to the decision and are supported by the evidence. Gorrie v. Elliott Jordan & Sons, Inc., Me., 408 A.2d 1008, 1011 (1979). Our review of the record discloses competent evidence to support the Commissioner’s decision. Isaac’s contention that the Commissioner disregarded competent evidence favorable to the employee is not supported by the record. Since we find no indication that the Commissioner applied an erroneous rule of law, we must affirm the decree. Blackman v. Harris Baking Co., Me., 407 A.2d 21 (1979).
The entry is:
Pro forma judgment affirmed.
It is ordered that the employer pay to the employee an allowance of $550 for his counsel fees plus his reasonable out-of-pocket expenses for this appeal.
All concurring.